IN THE SUPREME COURT OF THE STATE OF DELAWARE

WILMINGTON PAIN &                      §
REHABILITATION CENTER, P.A.,           §   No. 472, 2017
on behalf of itself and all others     §
similarly situated,                    §   Court Below—Superior Court
                                       §   of the State of Delaware
        Plaintiff Below,               §
        Appellant,                     §   C.A. No. N15C-06-218
                                       §
      v.                               §
                                       §
USAA GENERAL INDEMNITY                 §
INSURANCE COMPANY and                  §
GARRISON PROPERTY AND                  §
CASUALTY INSURANCE                     §
COMPANY,                               §
                                       §
        Defendants Below,              §
        Appellees.                     §

                           Submitted: November 16, 2017
                           Decided:   December 12, 2017

Before VALIHURA, VAUGHN, and SEITZ, Justices.

                                    ORDER

      This 12th day of December 2017, having considered the appellant’s notice and

supplemental notice of appeal from interlocutory order under Supreme Court Rule

42, it appears to the Court that:

      (1)    Wilmington Pain & Rehabilitation Center, P.A. (“WPRC”) is a

Delaware outpatient care facility that specializes in physical medicine and
rehabilitation. WPRC regularly treats Delaware residents for injuries incurred in

automobile accidents.

          (2)    USAA General Indemnity Insurance Company and Garrison Property

and Casualty Insurance Company (collectively “USAA”) are engaged in the

business of insurance. USAA regularly sells automobile insurance policies in

Delaware.

          (3)    Delaware law requires that owners of motor vehicles registered in

Delaware must maintain insurance coverage for personal injury claims arising out

of an automobile accident.1 Personal injury protection (“PIP”) coverage is defined

as “[c]ompensation to injured persons for reasonable and necessary expenses

incurred within 2 years from the date of the accident,” including medical expenses.2

          (4)    In 2015, WPRC filed a complaint seeking a declaratory judgment that

USAA’s use of a computerized bill review system to review the reasonableness of

PIP claims has led to the wrongful underpaying of those claims. WPRC filed the

complaint as a proposed class action on behalf of all Delaware health care providers

who, at any time since June 19, 2012, have billed medical-expense-related PIP

claims to USAA, where USAA has subjected those claims to the computerized bill

review system.



1
    21 Del. C. § 2118(a)(2)(a).
2
    Id.
                                           2
          (5)    On October 17, 2017, the Superior Court issued an opinion denying

WPRC’s motion for class certification. The Superior Court ruled that the proposed

class did not meet the requirements for certification under Superior Court Civil Rule

23.

          (6)    WPRC filed an application for certification of an interlocutory appeal

from the Superior Court’s October 17 opinion. By order dated November 15, 2017,

the Superior Court denied the application after determining that certification of an

interlocutory appeal from its October 17 opinion was not warranted under the

principles and criteria of Rule 42(b).

          (7)    Applications for interlocutory review are addressed to the sound

discretion of the Court.3 In this case, the Court agrees with the Superior Court that

Rule 42(b)’s principles and criteria do not weigh in favor of interlocutory review of

the Superior Court’s October 17, 2017 opinion denying WPRC’s motion to certify a

class action.

          NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                          BY THE COURT:


                                          /s/ James T. Vaughn, Jr.
                                          Justice


3
    Del. Supr. Ct. R. 42(d)(v).
                                             3